Citation Nr: 1426351	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-19 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a bilateral sensorineural hearing loss disability and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for hypertension, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure. 




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran has qualifying service in the Republic of Vietnam so herbicide exposure during service is presumed.   

3.  In the October 2002 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for bilateral hearing loss and hypertension on the bases that there was no evidence or opinion showing that hearing loss was incurred in or aggravated by active service or manifested to a compensable degree within one year of discharge, and treatment records showed elevated blood pressure readings but no diagnosis of hypertension.  

4.  Evidence received since the October 2002 rating decision relates to the previously unestablished fact of nexus of bilateral sensorineural hearing loss to service that provides a reasonable possibility of substantiating the service connection claim for bilateral sensorineural hearing loss.  

5.  Evidence received since the October 2002 rating decision relates to the previously unestablished fact of a current diagnosis of hypertension to substantiate the service connection claim for hypertension.  

6.  The Veteran was exposed to loud noise during service.

7.  The preexisting right ear sensorineural hearing loss disability, which was noted at service entrance, did not undergo an increase in severity during active service.

8.  The Veteran did not have chronic symptoms of left ear sensorineural hearing loss during service.

9.  The Veteran has not had continuous symptoms of left ear sensorineural hearing loss since service.

10.  Left ear sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.

11.  The current left ear sensorineural hearing loss disability was first manifested many years after service separation is not causally related to service.

12.  There was neither vascular injury or disease nor chronic symptoms of hypertension manifested during service.

13.  Symptoms of hypertension have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  

14.  Current hypertension was first manifested many years after service separation and is not causally or etiologically related to service.

15.  The Veteran does not have an eye disability, but has refractive error.

16.  There was no injury or disease of the neurological system or the upper extremities during service, and chronic symptoms of peripheral neuropathy of the upper extremities were not manifested during service. 

17.   Symptoms of peripheral neuropathy of the upper extremities were not continuous since separation from service, and were not manifested to a compensable degree within one year of service.  

18.  Delayed onset chronic peripheral neuropathy is not a disease associated with herbicide exposure; therefore, it is not presumed to be due to exposure to herbicide agents during service.

19.  The Veteran's colon cancer is not causally or etiologically related to active service, to include any incident or event therein such as herbicide exposure.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision denying reopening of service connection for bilateral sensorineural hearing loss and hypertension became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for bilateral sensorineural hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2013).

3.  New and material evidence has been received to reopen service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Because the preexisting right ear sensorineural hearing loss disability was not aggravated by active service, the criteria for service connection for right ear sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1101, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

5.  The criteria for service connection for the left ear sensorineural hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

6.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for an eye disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

8.  The criteria for service connection for peripheral neuropathy of the upper extremities are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Collectively, in the October 2007 and April 2011 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.    

Also, the Veteran underwent VA medical examinations in October 2009, November 2009, and June 2011.  The VA medical examiners provided a medical opinion based on an accurate medical history provided from review of the claims file and interview of the Veteran, consideration of the Veteran's current complaints and treatment, and the findings shown on examination.  In consideration thereof, the Board finds that the VA medical examiners had adequate facts and data regarding the history and current severity of the Veteran's disability when rendering the medical opinion.  The VA medical examiners provided adequate rationale in support of the medical opinions.  For these reasons, the Board finds that the VA medical examinations and medical opinions are adequate, and no further medical examination or medical opinion is needed.   

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Analysis of Reopening Service Connection for Hearing Loss and Hypertension

In the October 2002 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for bilateral hearing loss and hypertension on the bases that there was no evidence or opinion showing that hearing loss was incurred in or aggravated by active service or manifested to a compensable degree within one year of discharge, and treatment records showed elevated blood pressure readings but no diagnosis of hypertension.  In November 2002, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the October 2002 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the October 2002 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the October 2002 rating decision, the Board finds that it qualifies as new and material evidence, and is sufficient to reopen service connection for hearing loss and hypertension.  The Veteran submitted a June 2007 treatment record from a private otolaryngologist that includes the medical opinion that at least some of the Veteran's bilateral sensorineural hearing loss, which was worse in the high frequencies, was caused by noise exposure during his service time.  The June 2007 private treatment record also reads that the Veteran reported a past medical history of hypertension, which was treated with medication.  The October 2009 VA medical examination report includes a diagnosis of hypertension.  The June 2007 treatment record and October 2009 VA medical examination report are new to the claims file, address the ground of the prior denials, are presumed credible for the limited purpose of reopening the claims, and raise a reasonable possibility of substantiating the claims.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for hearing loss and hypertension.  See 38 C.F.R. § 3.156(a). 

Service Connection Legal Criteria
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss (i.e., an organic disease of the nervous system), hypertension, carpal tunnel syndrome (i.e., an organic disease of the nervous system), which are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Refractive error of the eye is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker, 708 F.3d at 1331.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and an organic disease of the nervous system (i.e., sensorineural hearing loss and peripheral neuropathy of the upper extremities), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents does not include any of the disabilities for which the Veteran seeks service connection.  See 38 C.F.R. § 3.309(e). 

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2013).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 
7 Vet. App. 238 (1994). 

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe, 7 Vet. App. at 246. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Where the pre-service disability did undergo an increase in severity during service, clear and unmistakable evidence (obvious or manifest, with the burden on VA) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

In this case, the Veteran was assigned to a unit that was subject to enemy attack during his service in Vietnam; therefore, despite the absence of any medals or military citations clearly denoting combat service, the Board finds that the Veteran had combat service.  However, hypertension and peripheral neuropathy are disease entities and are not the result of combat injury or the types of diseases that are consistent with the conditions, hardships, or circumstances of combat service.  The Veteran does not allege, and the evidence does not show, an eye injury or disease during service.  He only alleges worsened vision (i.e., refractive error), which was noted at service entrance.  For these reasons, the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) is not of benefit to the Veteran with respect to these claims.   

Service Connection Analysis for Bilateral Sensorineural Hearing Loss

The Veteran contends that current bilateral hearing loss, which meets the VA regulatory criteria for a "disability," was caused and/or aggravated by acoustic trauma due to exposure to heavy artillery, rifles, and large truck noise during active service, including during service in Vietnam.   He seeks service connection on this basis.  

After review of the lay and medical evidence of record, the Board finds that the Veteran was exposed to loud noises (i.e., suffered acoustic trauma) during service.  The Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances and conditions of combat service and is, therefore, credible.  

There is also evidence of post-service noise exposure.  At the November 2009 VA audiology examination, the Veteran reported working as a coal stripper for 34 years with ear protection, and recreational hunting for an unspecified period without ear protection.  

Right Ear Sensorineural Hearing Loss

After consideration of the lay and medical evidence of record, the Board finds that service connection is not warranted for the right ear hearing loss disability.  As explained below, the weight of the evidence shows that the Veteran had a preexisting right ear hearing loss disability, which was "noted" at entrance into active service, that did not increase in severity during active service.  

The evidence shows that a pre-existing right ear hearing loss disability, which meets the VA regulatory criteria at 38 C.F.R. § 3.385 (2013), was "noted" at service entrance; therefore, the presumption of sound condition as it relates to the right ear sensorineural hearing loss disability is not applicable.  At the June 1969 pre-induction service medical examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
35
55
LEFT
15
15
25
15
25

Because the right ear hearing demonstrated a 40 decibel loss at the 500 Hz frequency and a 55 decibel loss at the 4000 Hz frequency, the Veteran had preexisting right ear hearing loss at service entrance.  Because a pre-existing right ear hearing loss disability was "noted" upon entrance to active service, service connection may be granted only if it is shown that the right ear hearing loss disability was aggravated by service, that is, if the preexisting right ear hearing loss disability was permanently worsened in severity beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  In this case, the primary question is whether the preexisting right ear sensorineural hearing loss disability increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability). 

In consideration of the foregoing, the Board next finds that the weight of the evidence is against finding that the preexisting right ear sensorineural hearing loss disability increased in severity during active service.  At the December 1971 service separation examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
5
-
10
LEFT
25
15
10
-
25

When comparing the decibel loss for right ear hearing at each of the frequencies at the June 1969 pre-induction service examination to the decibel loss for the right ear at the December 1971 service separation examination, the audiometric readings show no worsened hearing (i.e., an increase in severity) of the right ear hearing during service; thus, the audiometric data during service weigh against a finding of increased severity during service.       

In addition, the post-service medical evidence does not show that the preexisting right ear sensorineural hearing loss disability increased in severity during service.  An August 1979 private audiogram shows normal hearing acuity for the right ear, which weighs against a finding of increased severity during service.  

The weight of the medical opinion evidence provides further evidence against a finding that the preexisting right ear sensorineural hearing loss disability increased in severity during service.  After reviewing the record and interviewing and evaluating the Veteran, the November 2009 VA examiner noted that the hearing did not change significantly from the entrance to the separation audiogram.  The VA medical opinion does not suggest an increase in severity of preexisting right ear sensorineural hearing loss during service.   

The Board notes that, in June 2007, a private otolaryngologist opined that at least some of the Veteran's bilateral sensorineural hearing loss, which was worse in the high frequencies, was caused by noise exposure during his service time; however, because the medical opinion was based on an inaccurate factual premise (i.e., that right ear hearing loss did not exist prior to service and did not increase in severity during service) and no rationale was provided, the medical opinion is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).   

Because the preexisting right ear sensorineural hearing loss disability was noted at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of the right ear sensorineural hearing loss disability by service.  Because the evidence does not demonstrate worsening of the right ear sensorineural hearing loss disability during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.

For these reasons, the Board finds that a preponderance of the evidence demonstrates that the Veteran's preexisting right ear sensorineural hearing loss disability that was noted upon service entrance did not increase in severity during service; specifically, the Board finds that the preexisting right ear sensorineural hearing loss disability noted upon service entrance was not aggravated by service, as defined by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting right ear sensorineural hearing loss disability is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for right ear hearing loss must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102. 

Left Ear Sensorineural Hearing Loss

Unlike the right ear, the evidence does not show that a pre-existing left ear hearing loss was "noted" at service entrance; therefore, the presumption of sound condition as it relates to the left ear sensorineural hearing loss disability is applicable.  

The Board finds that the weight of the evidence is against findings of "chronic" symptoms of left ear sensorineural hearing loss during service or "continuous symptoms" since service separation, including to a compensable degree within one year of service separation.  During service, in July 1969, it was noted that audio testing times three showed left ear hearing loss, and the Veteran was referred to the ENT clinic; however, after further evaluation of the Veteran, the service medical examiner noted that the Veteran had normal hearing and should be assigned a "H1" profile.  

At the December 1971 service separation examination, left ear hearing demonstrated a 15 decibel loss at the 1000 Hz frequency, and a 25 decibel loss at the 4000 Hz frequency, which are unchanged from the time of the audiometric readings at the June 1969 service pre-induction examination.  Left ear hearing further demonstrated a 10 decibel loss at the 2000 Hz frequency, which reflects a lesser decibel loss than shown at the time of the service pre-induction examination.  There is some evidence of decreased hearing acuity at the 500 Hz frequency (i.e., a 25 decibel loss, as opposed to a 15 decibel loss at the service pre-induction examination); however, the audiometric data during service generally demonstrates either unchanged or improved measures of left ear hearing at service separation.  Also, when the November 2009 VA medical examiner considered the audiometric data recorded during service, the VA medical examiner opined that it was less likely as not that the Veteran's hearing loss was related to service because the hearing did not change significantly from the entrance to the separation audiogram.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing medical authority to recognize that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The November 2009 VA examiner's assessment is medical evidence that any threshold changes during service were not significant to show onset of hearing loss during service.

Other post-service lay and medical evidence weighs against a finding that the left ear sensorineural hearing loss disability, including symptoms related thereto, was manifested during service.  Approximately seven years after service separation, an August 1979 audiogram shows a normal hearing acuity for the left ear.  The earliest evidence of a left ear hearing loss "disability" of record is shown in 2000, 28 years after service.  At that time, the Veteran reported an otologic history of exposure to gunfire during military service and noisy hobbies such as hunting.  The twenty-eight year period between service and a left ear hearing loss "disability" weighs against a finding of service incurrence.  Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The weight of the medical opinion evidence is against a finding that the left ear sensorineural hearing loss disability is causally or etiologically related to in-service noise exposure.  The November 2009 VA medical examiner considered the probability of such a nexus relationship, and provided a negative medical opinion supported by adequate rationale.  Although, in June 2007, a private otolaryngologist opined that at least some of the Veteran's bilateral sensorineural hearing loss, which was worse in the high frequencies, was caused by noise exposure during his service time, no rationale was provided; therefore, the purported opinion is of no probative value.  See Stefl, 21 Vet. App. at 124; see also Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.   

Although the Veteran has asserted that the current left ear sensorineural hearing loss disability was caused or aggravated by noise exposure during service, he is a lay person and does not have the requisite medical expertise to diagnose hearing loss or render a competent medical opinion regarding its cause.  The etiology of the disability is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system, and a hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing; thus, while the Veteran is competent to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between hearing loss that started after service and active service, including military noise exposure, because such diagnosis requires specific medical knowledge and training in audiology.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for left ear sensorineural hearing loss, the claim must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Hypertension

The Veteran contends that current hypertension was caused by exposure to the elements and stress during service in the military, including Vietnam.  The Veteran asserts that he had elevated blood pressure in 1970 during service, and the blood pressure problems have continued since that time.    

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013). 

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that there was vascular injury or vascular disease during service, that chronic symptoms of hypertension were manifested during service, that symptoms of hypertension were continuously manifested since service separation, including to a compensable degree within one year of service separation, or that hypertension is otherwise causally or etiologically related to service.  The service treatment records include blood pressure readings of 138/88 (i.e., at service entrance), 146/96, and 130/80 (systolic/diastolic), and are absent of complaint of, finding of, or treatment for hypertension.  At the December 1971 service separation examination, the vascular system was clinically evaluated as normal.

When the October 2009 VA medical examiner considered the blood pressure readings recorded in service, in addition to the onset and course of hypertension as reported by the Veteran and documented in the claims file, the VA medical examiner opined, in an April 2010 addendum report, that hypertension was less likely than not related to military service.  The October 2009 VA medical examiner reasoned that hypertension was essential in etiology, and review of the service treatment records did not support the diagnosis of essential hypertension during service.  The October 2009 VA medical examiner explained that the Veteran was shown to have transient elevations of blood pressure during service but did not have a diagnosis of hypertension at that time because the elevation was not sustained.  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (noting that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days).    

Other post-service lay and medical evidence supports the VA medical opinion that hypertension, including symptoms related thereto, was not manifested during service.  Approximately seven years after service separation, at an August 1979 employment physical examination, blood pressure readings were recorded as 124/84, 134/82, and 138/88 (i.e., within normal limits), and the heart and circulatory system were clinically evaluated as normal.  Similarly, at an April 2000 employment examination, the cardiovascular system was clinically evaluated as normal, and the Veteran reported no problems pertaining to the cardiovascular system.  The earliest diagnosis of hypertension shown in the record is in February 2003, approximately 31 years after service separation.  The thirty-one year period between service and diagnosis of hypertension weighs against a finding of service incurrence.  Buchanan, 451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.  Also, as discussed above, the only probative medical opinion of record addressing the probability of a nexus relationship between hypertension and service is the negative April 2010 VA medical opinion.      

Although the Veteran has asserted that hypertension began during service, hypertension is not a simple medical condition capable of lay diagnosis, and involves complex body systems, particularly the vascular system, that are unseen by the lay person.  The VA medical examiner, unlike the Veteran, has medical expertise and is able to render a competent medical opinion regarding the probability of a nexus relationship between hypertension and service.  While the Veteran is competent to report high blood pressure readings, he is not competent to diagnose hypertension or render an opinion regarding its etiology.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  In this case, the Veteran's opinion that he had symptoms of hypertension during and since service is outweighed by other, more credible and probative evidence of record such as the April 2010 VA medical opinion, in essence, relating that that elevated blood pressure readings were transient and were not indicative of hypertension, and the post-service evidence showing no diagnosis of hypertension until approximately 31 years after service separation.  In consideration of the foregoing, the Board finds that the preponderance of the evidence weighs against the appeal; therefore, service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection Analysis for Eye Disorder

The Veteran contends that his eyesight has gradually worsened due to stress related to active service.  See May 2009 VA Form 9.  The Veteran does not contend, and the evidence does not show, eye injury or disease during service.  

After review of the lay and medical evidence of record, the Board finds that the Veteran entered service with refractive error of the eyes.  On the September June 1969 service pre-induction examination report, the visual acuity was 20/30 bilaterally on distant vision, and non-disqualifying refractive error was noted.  At the December 1971 service separation examination, the visual acuity for the right eye was 20/15 and visual acuity was 20/20 bilaterally.  The eyes, ophthalmoscopic, pupils, and ocular motility were also clinically evaluated as normal.  

Service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Further, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303(c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.

In consideration of the foregoing, the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have an eye "disability" for VA disability compensation purposes.  The Veteran has not asserted that he is diagnosed with an eye disability other than refractive error, and there is no diagnosis of an eye disability other than refractive error found in the treatment records; therefore, the weight of the evidence demonstrates that the Veteran has a congenital defect of the eyes.  The Veteran does not allege, and the evidence does not show, any superimposed eye injury or disease during service.  While the Veteran has reported refractive error in the bilateral eyes, this defect was not subjected to a superimposed disease or injury during service which created additional disability and, therefore, is not subject to service connection.  38 C.F.R. 
§ 3.303(c) (refractive errors of the eyes are not diseases or injuries for VA disability compensation purposes). 

For these reasons, the Board finds that the weight of the evidence demonstrates no current eye disability which may be entitled to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  For this reason, the Board finds that the preponderance of the evidence of record is against the claim, and service connection for an eye disorder must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Peripheral Neuropathy of the Upper Extremities

The Veteran contends that current peripheral neuropathy of the upper extremities, diagnosed as severe bilateral carpal tunnel syndrome, is due to herbicide exposure during service.  He alleges that he has acute and subacute (i.e., now early onset) peripheral  neuropathy, one of the diagnoses listed as associated with herbicide exposure under VA regulation.  See June 2013 VA Form 9; see also June 2011 VA medical examination report.  Because the Veteran has qualifying service in the Republic of Vietnam, exposure to herbicide agents during service is presumed in this case.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of neurologic injury or disease during service, chronic symptoms of peripheral neuropathy of the upper extremities during service, or continuous symptoms of peripheral neuropathy since service, including to a compensable degree within one year of service separation.  The service treatment records show no complaint of, finding of, or treatment for, any neurologic injury, disease, or symptoms involving the upper extremities during service.  At the December 1971 service separation examination, the upper extremities and neurologic system were clinically evaluated as normal.  In January 1972, the Veteran affirmed that, to the best of his knowledge, there had been no change in his medical condition since the separation examination.  The Veteran does not contend that symptoms of peripheral neuropathy of the upper extremities were manifested during service.   

Also, the weight of the post-service lay and medical evidence shows that peripheral neuropathy of the upper extremities was first manifested many years after service separation.  At the June 2011 VA medical examination, the Veteran reported a chronic and gradual onset of symptoms of peripheral neuropathy beginning in 2005, approximately 33 years after service separation.  The reported onset of symptoms of peripheral neuropathy is consistent with other evidence of record, and is deemed credible.  The thirty-three year period between service and onset of symptoms of peripheral neuropathy of the upper extremities provides against a finding of service incurrence.  Buchanan at 1336; see also Maxson at 1333.

The weight of the evidence is against a finding that peripheral neuropathy of the upper extremities, which was first manifested more than three decades after service separation, is causally or etiologically related to service, to include presumed herbicide exposure during service.  While a form of peripheral neuropathy (i.e., early onset) is included as an enumerated disease associated with herbicide exposure under VA regulatory criteria, presumptive service connection under 38 C.F.R. § 3.309(e) is warranted only when the peripheral neuropathy was manifested to a degree of 10 percent or more within one year after the date of last herbicide exposure.  In this case, because the Veteran's peripheral neuropathy was manifested more than three decades after herbicide exposure in service, he does not have the type of peripheral neuropathy entitled to presumptive service connection under 38 C.F.R. § 3.309(e).    

Delayed onset chronic peripheral neuropathy, which is the form of peripheral neuropathy presented in this case, by regulation, is not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide exposure and delayed onset chronic peripheral neuropathy that developed many years later such that chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy) were specifically excluded by regulation as a disease associated with herbicide exposure.  See 79 Fed. Reg. 20,308; see also Institute of Medicine, Veterans and Agent Orange: Update 2012 (Update 2012).  There is no competent evidence of record that has demonstrated a relationship between the Veteran's delayed onset chronic peripheral neuropathy of the upper extremities and active military service, to include presumed exposure to herbicide agents during service.

 Although the Veteran has asserted that presumed herbicide exposure during active service caused the peripheral neuropathy of the upper extremities, he is a lay person and does not have the requisite medical expertise to diagnose peripheral neuropathy or render a competent medical opinion regarding the relationship between the current peripheral neuropathy, which began many years after service, and active service, including presumed herbicide exposure.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the neurological system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Consequently, the Veteran's purported opinion relating the current peripheral neuropathy of the upper extremities to active service is of no probative 

value.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for peripheral neuropathy of the upper extremities must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral sensorineural hearing loss is granted.
 
Service connection for bilateral sensorineural hearing loss is denied.

New and material evidence having been received, the appeal to reopen service connection for hypertension is granted.

Service connection for hypertension is denied.

Service connection for an eye disorder is denied.

Service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure, is denied. 


REMAND

Service Connection for a Skin Disorder

The issue of service connection for a skin disorder is remanded for a VA medical examination with a medical opinion.  The Veteran primarily alleges that he has soft tissue sarcoma, a disease associated with herbicide exposure listed under 38 C.F.R. 3.309(e).  See August 2010 VA Form 21-526.  Because the Veteran has qualifying service in the Republic of Vietnam, exposure to herbicide agents during service is presumed in this case.  Treatment records include a reported history of actinic keratosis, in addition to past treatment for recurrent staphylococcus abscesses.  

Actinic keratosis is a sharply outlined, red or skin-colored, flat or elevated, verrucous or keratotic growth, which may develop into a cutaneous horn, and may give rise to a squamous cell carcinoma; it usually affects the middle-aged or elderly, especially those of fair complexion, and is caused by excessive exposure to the sun.  See Dorland's Illustrated Medical Dictionary 975 (30th ed. 2003).  The dermis is the layer of the skin deep to the epidermis, consisting of a dense bed of vascular connective tissue.  See Dorland's Illustrated Medical Dictionary 499, 1710 (30th ed. 2003).  Soft tissue sarcoma is a general term for a malignant tumor derived from extraskeletal connective tissue, including vascular tissue.  See Dorland's Illustrated Medical Dictionary 1657 (30th ed. 2003).  

Because it is unclear from the record whether the Veteran's reported skin disability is a soft tissue sarcoma, and the evidence currently of record is insufficient to decide the claim, a remand for a VA medical examination with a medical opinion is necessary.  

Accordingly, the issue of service connection for a skin disorder is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA medical examination to ascertain the nature and etiology of the claimed skin disorder.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  An interview of the Veteran regarding his medical history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  


Based on review of the appropriate records, the examiner should offer an opinion on the following question: 

For each diagnosed skin disability, is it as likely as not (i.e., to a probability of 50 percent or greater) that the skin disability represents a soft tissue sarcoma?  

In rendering the medical opinion, the examiner should address post-service diagnosis and treatment of actinic keratosis and recurrent staphylococcus abscesses.  
A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

2.  Thereafter, the remanded issues should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


